Citation Nr: 1722720	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for postoperative right carpal tunnel syndrome (claimed as a right wrist injury).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2000 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Atlanta, Georgia, in which the RO increased the rating for right carpal tunnel syndrome to 10 percent, effective March 29, 2010.
 
In July 2013, the RO issued a decision which increased the rating for right carpal tunnel syndrome to 30 percent, effective March 29, 2010.  

The AOJ issued a decision in September 2015 addressing the issues of entitlement to increased ratings for a bilateral knee disability, right salpingectomy, and special monthly compensation.  The Veteran submitted a notice of disagreement (NOD) in October 2015.  In June 2016, the RO issued a decision addressing the issue of service connection for scars, status post right salpingectomy, and assigned a noncompensable rating.  The Veteran submitted a timely NOD in June 2016 disagreeing with the noncompensable rating.  The RO responded by acknowledging the receipt both NODs and indicated that a Statement of the Case (SOC) would be forthcoming for all the issues appealed in the NODs.  As the NODs were acknowledged, a Remand to have the AOJ issue a SOC is deemed unnecessary.  Manlincon v. West, 12 Vet. App. 238 (1999).


REMAND

The Veteran was afforded a VA examination in August 2015 to assess the severity of his service-connected right hand carpal tunnel syndrome.  Moreover, VA has received additional medical documentation pertinent to the Veteran's claims on appeal since the issuance of the June 2013 SOC.

This new evidence, however, has not been considered by the RO and the Veteran did not waive initial RO consideration of this evidence.  Therefore, a remand is required in order for the RO to consider the new evidence and for the issuance of an appropriate SSOC.  See 38 C.F.R. § 20.1304 (c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the claim, including any additional VA examinations.  

2.  If the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to an increased rating for postoperative right carpal tunnel syndrome, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


